

115 HR 2486 IH: Equity and Inclusion Enforcement Act
U.S. House of Representatives
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2486IN THE HOUSE OF REPRESENTATIVESMay 17, 2017Mr. Scott of Virginia (for himself, Mr. Conyers, Mr. Sablan, and Ms. Adams) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title VI of the Civil Rights Act of 1964 to restore the right to individual civil actions
			 in cases involving disparate impact, and for other purposes.
	
 1.Short titleThis Act may be cited as the Equity and Inclusion Enforcement Act. 2.FindingsCongress finds the following:
 (1)In 1964, Congress adopted title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) to ensure that Federal dollars would not subsidize or support programs or activities that discriminate on the basis of race, color, or national origin.
 (2)The Supreme Court decision in Alexander v. Sandoval, 532 U.S. 275 (2001) overturned four decades of statutory protections against discrimination by stripping victims of discrimination of the right to bring actions under title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) to challenge disparate impact.
 (3)For effective enforcement of title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), it is necessary that the private right of action includes the means to challenge all forms of discrimination that are prohibited by such Act, including practices that have a disparate impact and are not justified as necessary to achieve the legitimate goals of programs or activities supported by Federal financial assistance.
 (4)Failure to reinstate or confirm a private right of action to challenge disparate impact under title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) leaves only the Federal Government with the burden to pursue equal opportunity under the law.
			3.Restoration of right to civil action in disparate impact cases under title VI of the Civil Rights
 Act of 1964Title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) is amended by adding at the end the following:
			
 607.The violation of any regulation relating to disparate impact issued under section 602 shall give rise to a private civil cause of action for its enforcement to the same extent as does an intentional violation of the prohibition of section 601..
 4.Designation of monitors under title VI of the Civil Rights Act of 1964Title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) is further amended by adding at the end the following:
			
				608.
 (a)Each recipient shall— (1)designate at least one employee to coordinate its efforts to comply with requirements adopted pursuant to section 602 and carry out the responsibilities of the recipient under this title, including any investigation of any complaint alleging the noncompliance of the recipient with such requirements or alleging any actions prohibited under this title; and
 (2)notify its students and employees of the name, office address, and telephone number of each employee designated under paragraph (1).
 (b)In this section, the term recipient means a recipient referred to in section 602 that operates an education program or activity receiving Federal financial assistance authorized or extended by the Secretary of Education..
 5.Special assistant for equity and inclusionSection 202(b) of the Department of Education Organization Act (20 U.S.C. 3412(b)) is amended— (1)by redesignating paragraph (4) as paragraph (5); and
 (2)by inserting after paragraph (3), the following:  (4)There shall be in the Department, a Special Assistant for Equity and Inclusion who shall be appointed by the Secretary. The Special Assistant shall promote, coordinate, and evaluate equity and inclusion programs, including the dissemination of information, technical assistance, and coordination of research activities. The Special Assistant shall advise the Secretary and Deputy Secretary on all matters relating to equity and inclusion in a manner consistent with title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.)..
			